Citation Nr: 1737887	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-08 482	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from April 1966 to January 1970, February 1970 to May 1975, and September 1975 to August 1979, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied reopening the claim of entitlement to service connection for chronic kidney disease.  

The Veteran testified before the undersigned Veterans Law Judge in a July 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board previously remanded the appeal in October 2015 for a VA examination to determine the etiology of diagnosed chronic kidney disease.  

In April 2016, the RO granted entitlement to service connection for residuals of a lower left leg cyst removal, and assigned a 0 percent rating effective January 25, 2011.  The Veteran did not appeal the assigned rating or the effective date for the grant of service connection; therefore, this issue is not on appeal before the Board.

Unfortunately, the Board finds that another remand is necessary to obtain substantial compliance with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that a remand is required to obtain substantial compliance with October 2015 remand directives, which requested a VA examination and opinions to determine the etiology of chronic kidney disease.  See Stegall, 11 Vet. App. 268; Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).  Specifically, the Board requested opinions regarding the Veteran's contentions and theories of entitlement, which included that his current chronic kidney disease was caused by his conceded exposure to herbicide agents during his service in Vietnam, or, in the alternative, was related to his in-service bout of INH hepatitis.  The Board also pointed to specific evidence of record for the VA examiner to comment on when arriving at his or her determination, including a May 2013 letter in which a private physician opined that exposure to Agent Orange could have caused the Veteran's chronic kidney disease.

The Veteran was afforded a VA examination in March 2016, in which the VA examiner opined that the Veteran's chronic kidney disease was less likely than not related to service.  The examiner's rationale indicated that the Veteran had an in-service reaction to INH and was diagnosed with INH hepatitis which is a liver condition, not a kidney condition, and that the Veteran had normal kidney functions up until October 2002.  However, the VA examiner did not opine as to whether the Veteran's current chronic kidney disease was related to his exposure to herbicide agents while stationed in Vietnam, nor did the examiner comment on the May 2013 private physician letter.  Therefore, the Board finds that a remand is necessary to obtain a VA addendum opinion to address the Veteran's remaining theory of entitlement, that his currently diagnosed chronic kidney disease is related to his in-service exposure to herbicide agents during his active service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from an appropriate examiner to determine the etiology of the Veteran's diagnosed chornic kidney disease, as due to exposure to herbicide agents during active service in Vietnam.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should state and provide opinions as to:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed chronic kidney disease is etiologically related to service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed chronic kidney disease is related to the Veteran's presumed exposure to herbicide agents during active service in Vietnam.

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, a May 2013 letter from the Veteran's private physician, G.E.N. M.D., in which he opines that exposure to Agent Orange in the past could have been the cause of the Veteran's chronic kidney disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.










(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




